On Rehearing.
PER CURIAM.
No one of the judges who concurred in this opinion desiring a rehearing, the same is denied.
NOTE.—The following are the reasons of the court below for the decree entered:
FOSTER, District Judge. In this matter the libelant is seeking to recover damages for the death of her husband, who received injuries while acting as a longshoreman, or laborer, on the steamship Dortmund, owned by the respondent, from which he subsequently died. It appears that on the after deck of the ship the steering gear is so arranged as to be partly covered by a wooden platform, which conceals the movement of the tiller, or rudder quadrant. This platform is of a convenient height to afford a comfortable seat, and it consists of a grating intended as a platform for the steersman to stand upon when steering the ship by hand. The ship was proceeding from Westwego down the river to Clouet street, in the city of New Orleans, and had on board the men who were to continue the work of loading when she, reached her destination. They were congregated on the main deck of the ship, were ordered to leave, and some 35 or 40 of them went up on the after deck, which was covered with an awning. There the deceased and two others seated themselves upon the platform covering the steering gear. About the center of the deck an iron stop was fastened, just at the edge of the platform. This stop was intended to prevent the rudder quadrant from going past the center line; but, as will appear from the sketch in evidence and the testimony of the witnesses, there was nothing to indicate that the quadrant would strike against this stop. The deceased was not warned by any officer of the ship of the danger, nor to avoid it. He was warned by one of his fellow workers, but too late to avoid the accident. Either the operation of the steam steering gear, or the force of the current in the river caused the rudder quadrant to come around with great force and catch the foot of the deceased between it and the stop, mashing it to a pulp. From the injury thus received the man died some few days after.
It was certainly the duty of the ship to protect any one lawfully on her from 'the hidden danger of this quadrant under the circumstances of the case. The platform was an attractive place to men who had been working, and I do not find that the deceased was guilty of any negligence in seating himself upon it, or that the danger was apparent or should have been known to him in the exercise of reasonable care. See The Eddystone (D. C.) 33 Fed. 925; Boden v. Demwolf (D. C.) 56 Fed. 846; The Montrose (D. C.) 179 Fed. 1001; Burrell v. Flemming, 109 Fed. 489, 47 C. C. A. 598; Pioneer S. S. Co. v. McCann, 170 Fed. 873, 96 C. C. A. 49.
There will be a decree in favor of libelant in the sum of $3,000.